DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed July 18, 2022.  Claim 1 has been amended.  Claims 11-20 are new.  Claims 1-3 and 5-20 are pending and stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 5-7, 16-17, and 19-20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination any temperature that is near 60 degrees Celsius or touches the range of 60 degrees Celsius will be considered to meet the limitations of the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “curing” in claim 1 is used by the claim to mean “toughening or hardening,” while the accepted meaning is “to prepare or alter especially by chemical or physical processing for keeping or use.” The term is indefinite because the specification does not clearly redefine the term.  Applicant is attempting to narrow a broad term known in the art.  
Claim 11 is dependent from claim 1, claim 1 does not recite a solvent. The recitation of “an additional solvent” causes confusion as there is a solvent cited in claim 1. For the purpose of this office action, any of the solvents disclosed by the prior art are considered to read as a solvent, so that the reference does not teach an additional solvent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210015786 A1 (hereinafter HAN) in view of WO 2020163949 A1 (hereinafter ALSAYAR) as evidenced by “Cure Definition and Meaning”.
Regarding claim 1, HAN discloses, “compositions, comprising nanosized droplets, wherein the nanosized droplets comprise a cannabinoid oil, a dietically acceptable carrier oil, a surfactant, and water. Also disclosed herein are methods of making and using the same.”  (Abstract).  HAN discloses that the compositions can be used for inhalation (¶14 and ¶42).

preparing a first mixture comprising a cannabis concentrate (¶32), a hydrophobic additive (¶33) and a first amount of a distillate of at least one cannabinoid (¶32) at about 60 degrees Celsius (¶41).    HAN discloses that the cannabinoid may be a single cannabinoid or combinations thereof.  The cannabinoid may be a full plant or high pure distillate (¶32).  In the case where the cannabinoid is a combination thereof it contains both the concentrate AND the distillate.  Further HAN discloses that phyotocannabinoid is selected from a long list of cannabinoid options and included “combinations thereof” (Claim 9).  The examples, example 1 for instance, states that the cannabis oil may be a full plant extract or a high pure distillate (¶79).  When considered with Claim 9 and ¶32 this also would include combinations thereof.  In addition, HAN discloses that adding multiple TCH, CBD and terpene may have a synergistic effect and have better results to consuming one compound; HAN disclose an example with 1 x THC, 3 x CBD, and 4 X terpene (¶51).
sonicating the first mixture to obtain a nano-emulsified(¶41); 
curing the nano-emulsified concentrate cut for at least 5 hours; The mixing process described in ¶13 is considered to be a curing process.  HAN discloses that the material is circulated over time, at a reduced pumping rate, and at a specific temperature to achieve nanosize ¶62-¶63.  Regarding curing, Merriam-Webster defines curing as, “to prepare or alter especially by chemical or physical processing for keeping or use”.   The process described in HAN ¶13 is a step in preparing the solution by chemical or physical processing for keeping or use.
cooling the second mixture to a temperature between 100 and 140 degrees F (¶63); and 
adding at least one terpene (¶87-¶88) to the second mixture and forming a final product ; wherein the final product is capable of consumption by vaporization and inhalation (¶14 and ¶42).  

HAN may not explicitly disclose iv. heating the nano-emulsified concentrate cut and a second amount of a distillate of at least one cannabinoid to about 60 degrees Celsius and forming a second mixture.
ALSAYAR discloses the production of cannabis products on a large scale industrial level (abstract).  ALSAYAR discloses a mixture that the cannabis production can comprise (page 10):
A cannabis product could comprise a cannabinoid in its pure or isolated form or a source material comprising the cannabinoid. Examples of source materials comprising cannabinoids include, but are not limited to, cannabis or hemp plant material (for example, flowers, seeds, trichomes, and kief), milled cannabis or hemp plant material, extracts obtained from cannabis or hemp plant material (for example, resins, waxes and concentrates), and distilled extracts. In some embodiments, pure or isolated cannabinoids and/or source materials comprising cannabinoids could be combined with water, lipids, hydrocarbons (for example, butane), ethanol, acetone, isopropanol, or mixtures thereof.

ALSAYAR teaches an oil formations system 420i (Fig. 4i, page 35).  ALSAYAR teaches that the oil formulation system may have one or more oil holding product containers, one or more mixing devices, and one or more cannabis oil holding containers (page 35).  ALSAYAR further teaches that the oils and products can be mixed and that the mixing can include ultrasonic water baths and stir plates.  ALSAYAR further teaches the production of emulsions (page 86-87).   This process can involve multiple steps including the steps listed on page 86 and continuing to page 87.  ALSAYAR further teaches that the cannabis substances are used to create one more cannabis-infused consumer products (page 98.)  The list of cannabis substances and possible products are then listed and a teaching that the cannabis processor receives one or more units of cannabinoid-containing substances and uses some or all of the one or more units to produce a consumer product (page 99).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to heating the nano-emulsified concentrate cut and a second amount of a distillate of at least one cannabinoid to about 60 degrees Celsius and forming a second mixture as taught in ALSAYAR.  ALSAYAR broadly teaches cannabis production including multiple step processes and production.  ALSAYAR teaches that the steps may be performed to combine and mix throughout the processing including combining emulsions and distillates (pages 98-99).  A person of ordinary skill in the art would obviously have combined the nano-emulsion with a second amount of distillate.  Doing so would produce a consumer product (ALSAYAR, page 99).  Further, changes in sequence of adding ingredients has been held to be prima facie obvious.  See MPEP 2144.04, part B, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding the processing temperature, a person of ordinary skill in the art would obviously process the mixing at about 60 degrees Celsius.  This temperature range is taught in HAN as a temperature for mixing a cannabis (HAN ¶41).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 2, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the at least one cannabinoid is selected from the group consisting of 119-tetrahydrocannabinol (119-THC), 118- tetrahydrocannabinol (118- THC), cannabichromene (CBC), caimabicyclol (CBL), cannabidiol (CBD), cannabielsoin (CBE), cannabigerol (CBG), cannabinidiol (CBND), cannabinol (CBN), cannabitriol (CB 1), and their propyl homologs, including, by way of non- limiting example cannabidivarin (CBDV), 119-tetrahydrocannabivarin (THCV), cannabichromevarin (CBCV), and cannabigerovarin (CBGV) (¶32).  
Regarding claim 3, modified HAN discloses the method of claim 2 as discussed above.  HAN further discloses wherein the cannabinoid is THC (¶32).  
Regarding claim 5, and 19-20 modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the curing step is performed for a period of time, wherein the period of time is about 24 hours as required by claim 5, about 8 hours as required by claim 9, and about 10 hours as required by claim 20.   
HAN discloses that after sonication the material must be circulated to achieve nanosize.  HAN discloses that the solution may need to be circulated 12-20 times to achieve the proper nanosize.  HAN does not specify how long this may take, but also does not limit how long this process may take (¶62-¶63).  HAN teaches that a proper nanosize can amplify taste (¶60) and bioavailability (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to provide wherein the curing step is performed for a period of time, wherein the period of time is about 24 hours.  A person of ordinary skill in the art would obviously lengthen the time as long as necessary to achieve a desired nanosize.  Although HAN does not specify how long this time may be, a person of skill in the art would increase time to achieve a desired nanosize.  Doing so would ensure proper nanosize and improve taste and bioavailability for the user.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the distillate comprises about 80- 95% THC.  As described in ¶32 the cannabinoid can be a high pure distillate of THC.  HAN continues in ¶32 to allow for addition combinations, but in absence of the combinations which is disclosed as a “single cannabinoid” the percentage would be up to 100%.
Regarding claim 7, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the temperature is about 120 F (¶63).  HAN discloses that the temperature is below 70 C which includes a temperature of about 120 F.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the final product comprises at least 3 different cannabinoids (¶32, ¶111).  
Regarding claim 9, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the final product has increased bioavailability compared to a product produced without sonication (¶28).
Regarding claim 11, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the method does not include adding an additional solvent.  HAN discloses an example of oil, tween, sunflower, and optional acid (¶78).  This is considered to be not including an additional solvent.  Claim 11 is being interpreted as discussed above (see 112(b) rejection above) with respect to the “an additional solvent”.  
Regarding claim 12, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the hydrophobic additive is a polar lipid.  HAN discloses a phospholipid (¶27) which is a polar lipid.  HAN further discloses additional carrier oils that can be plant or animal derived (¶33).  This list includes oils that are polar lipids, specifically the animal oils.
Regarding claims 13 and 14, modified HAN discloses the method of claim 1 as discussed above.  HAN may not explicitly disclose, but nonetheless teaches wherein the hydrophobic additive is a lipid derived from or found in a cannabis plant.   HAN teaches cannabinoid oil (¶8).  HAN teaches that the carrier oil can be plant based (¶33).  Cannabinoid oil is a plant based oil.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to provide a lipid derived from or found in a cannabis plant.  Doing so would provide the carrier oil while making use of the known cannabinoid oil.
Regarding claim 16, modified HAN discloses the method of claim 1 as discussed above.  HAN further discloses wherein the hydrophobic additive is present in the final product in an amount of about 1-10% of total volume (¶55).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, modified HAN discloses the method of claim 13 as discussed above.  HAN further discloses wherein the hydrophobic additive is a vegetable glycerin.  HAN discloses a composition comprising the surfactant Polyglyceryl-4 Oleate ¶34,
which, as evidenced by Humblebee, is an emulsifier that comprises vegetable glycerin.  Additionally, the long list of possible additives in HAN ¶34 contain several other vegetable glycerins compositions. For example, Polyglyceryl-4 Laurate, Polyglyceryl-4 Isostearate, Tween 20, Tween 80. HAN further discloses the use of Polysorbate (Tween) surfactants (¶72).
Regarding claim 17, modified HAN discloses the method of claim 1 as discussed above.  HAN may not explicitly disclose, but nonetheless teaches wherein the hydrophobic additive is present in the final product in an amount of about 1% of total volume.  HAN teaches a range of 5-15% of the hydrophobic additive (¶55).  Further HAN teaches that additional hydrophobic additives, such as oils for flavoring, are added in a range of 1-10% (¶53).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 18, modified HAN discloses the method of claim 1 as discussed above.  HAN may not explicitly disclose wherein the curing step is performed in a cool dry environment for 12 to 24 hours.  
ALSAYAR teaches that the cannabis including the cannabis oil can be subjected to curing (Page 13).  Curing is done to remove moisture under controlled conditions.  This acts to preserve and/or increase the concentration of some cannabinoids.  Curing can be done at heated or cooled temperatures in a vessel (page 31).  Also see Fig. 9.  ALSAYAR further teaches production of a food additive with a cannabis oil that is mixed and then cooled for 24 hours (page 126).  This is considered to be a curing step lasting 24 hours.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to provide wherein the curing step is performed for a period of time, wherein the period of time is about 24 hours.  A person of ordinary skill in the art would obviously cure in a cool dry environment for 12 to 24 hours.  Doing so would preserve and/or increase the concentration of some cannabinoids (ALSAYAR, pate 13).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HAN and ALSAYAR as applied to claim 1 above and further in view of US 20160366947 A1 (hereinafter MONSEES).
Regarding claim 10, HAN discloses the method of claim 1 as discussed above.  HAN does not explicitly disclose a vaporization cartridge comprising a product produced by the method of claim 1.
MONSEES teaches vaporizers apparatuses, including cartridges (Abstract, ¶16).  MONSEES teaches a device with a cartridge which can be filled with a cannaboid solution (¶21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to provide a vaporization cartridge comprising a product produced by the method of claim 1 as taught in MONSEES.  A person of ordinary skill in the art would obviously use the product of claim 1 as the cannaboid solution contained in the cartridge of MONSEES.  Doing so would provide a route for the product to be inhaled as described in HAN.


Response to Arguments
Applicant’s arguments, filed July 18, 2022, with respect to the rejection(s) of claim(s) 1-3 and 6-9 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ALSAYAR.
Regarding applicant’s argument that curing as interpreted under BRI is inconsistent with the specification, there is no limitation that the steps cannot occur concurrently.  Many processes are happing in HAN ¶13, there is sonicating, there is heating, there is curing.  This reads on the limitations of claim 1 of the instant application.  
Regarding applicant’s argument that HAN does not disclose cooling the mixture to a temperature between 100 and 140 degrees F because HAN discloses BELOW 70 degrees Celsius, the range of 100 to 140 degrees F is BELOW 70 degrees Celsius.  Though HAN discloses a range that includes a higher number, it also includes all numbers in the range below it.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726